Citation Nr: 1707340	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  09-14 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected fracture of the nose.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD), to include as secondary to service-connected low back disability and/or neck disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to March 1992 and from May 1994 to September 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Specifically, in the August 2009 rating decision, the RO, in pertinent part, denied service connection for depression and sleep apnea and declined to reopen a claim for service connection for a neck injury.  In the January 2011 rating decision, the RO, in pertinent part, denied service connection for PTSD, bilateral arm pain, bilateral shoulder pain, and muscle spasms to the upper extremities, neck, and chest. 

In December 2010 and August 2013, the Veteran testified at a hearing before a Decision Review Officer (DRO). 

In March 2014, these matters were remanded in order to afford the Veteran a Board hearing.  The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in September 2014.  The transcript has been associated in the Veteran's Virtual VA folder.  

In January 2015, the Board, in pertinent part, reopened the claim for service connection for sleep apnea and a neck disability and remanded the underlying claims for service connection.  At the same time, the Board, inter alia, remanded the issues seeking service connection for an acquired psychiatric disorder and muscle spasms and pain in the neck, upper extremities (bilateral shoulders and arms), and chest for further development.  

In a February 2015 rating decision, the RO granted service connection for cervical strain, representing a full grant of the benefit sought.  . 

The Board, inter alia, remanded the issues seeking service connection for sleep apnea, an acquired psychiatric disorder, and disability of the upper extremities again in November 2015.  

In May 2016, the Board denied service connection for a disability of the upper extremities (bilateral shoulders and arms) and this matter is no longer before the Board.  In the May 2016 decision, the Board also remanded the remaining matters on appeal for further development.  The case has not been returned to the Board for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Resolving all doubt in favor of the Veteran, the Veteran's acquired psychiatric disorder, namely depression and anxiety, is proximately due to his service-connected low back disability.


CONCLUSION OF LAW

The criteria for a grant of service connection for depression and anxiety have been met, as secondary to the service-connected low back disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board's decision to grant service connection for an acquired psychiatric disorder herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran asserts that his acquired psychiatric disorder is proximately due to or aggravated by his service-connected disabilities, including his low back disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability.  38 C.F.R. § 3.310 (b). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During his December 2010 DRO hearing, the Veteran reported that he was diagnosed with depression in 2007.  He indicated that he felt depressed because he, "can't do the normal things like everybody else..." and that he had to be careful when driving long distances due to his service-connected disabilities.  He testified that Dr. C. told him that his problem could be related to his service-connected conditions.  

Later, at the August 2013 DRO hearing, the Veteran alleged that he had PTSD as a result of a stressful incident in service, in which he described getting hit with a steel pipe and having neck, back, and muscle pain for the past 20 years.  He reported that he first began to notice mental health issues in 1980 associated with pain, being in crowds, and with people walking up behind him.  He stated that he mostly experienced depression from not being able to do things related to his muscles locking up and difficulty with bending his back.  

Also during his September 2014 Board hearing, the Veteran reported that he is currently seeks treatment for PTSD, anxiety, and depression.  He attributed his PTSD and all of his mental conditions to the in-service-injury.  He claimed that he sought treatment in service for his neck, headaches, and forehead injuries related to injuries he sustained while breaking up a fight in service.  

Service treatment records are silent with respect to any complaints or diagnosis pertaining to any psychiatric conditions.  The service treatment records did show treatment for his neck, back, shoulder, and headaches as a result of getting hit on the left side of the neck.  Also, the Veteran has since been service connected for lumbar strain with degenerative disc disease of the thoracolumbar spine and bilateral lower extremity radiculopathy.  Additionally, the Veteran is service-connected for cervical strain, sinusitis, residuals of a right knee injury, and fracture of the nose.  

Post service clinical records are silent with respect to any findings of any psychiatric conditions for many years.  Treatment record from Scoot and White dated in January 2007 included a diagnosis of depressive disorder not otherwise specified with anxiety.  Medical records from Dearborn Life Insurance Company completed in November 2009 included such diagnoses as depression and anxiety.   Therefore, a current psychiatric disability has been established.  

After reviewing the relevant evidence of record, the Board finds that the probative (competent and credible) evidence is in relative balance for and against the claim on this issue, indicating that service-connected low back disability is at least partly the source of the Veteran's depression and anxiety, even if not entirely.

A VA Mental Health Clinic note dated in May 2007 reported a history of depression and anxiety, which have been going off and on for the past two years.  A November 2007 VA Mental Health Clinic note recorded the Veteran's complaints of low back pain, job pressures, and money problems, which made him depressed.  

On February 2010 VA examination, the Veteran reported that he gets "depressed because [he] can't do stuff."  He described his muscles as "locked up."  The examiner opined that the Veteran's depression was less likely than not related to the assault that occurred in 1979 during his military service.  The examiner reasoned that the Veteran's depression appeared in 2007 after being referred for a psychiatric evaluation due to stress and situational factors.  The examiner noted that the psychiatrist noted that the Veteran's depression was related to situational factors, specifically low back pain, money, and job problems.  The examiner reasoned that as the onset of the Veteran's depression was 2006 or 2007 and was related to a variety of situational factors, not the assault that took place in 1979.  In January 2015, the Board remanded the claim to obtain an examination and opinion as to whether or not a service-connected condition, namely the low back, caused or aggravated his depression.  

An August 2011 VA Psychology Consult included such diagnoses as major depressive disorder, mild to moderate; R/O (rule out) dysthymic disorder; generalized anxiety disorder; and pain disorder with physical and psychological factors.   The record noted that during the initial clinical interview, the Veteran stated that he sought treatment a couple of years ago with the VA due to being depressed because of pain.

The Veteran was afforded a VA examination in February 2015, in which the VA examiner opined that the Veteran's psychiatric disorder was less likely as not caused by, initiated from, and/or exacerbated during his military service and/or experiences.  The examiner reasoned that the Veteran was found to have no history of any mental health treatment services during the period of time he actively served in the Army.  The medical record revealed negative depression screens in 2003 and 2006.  The examiner also noted that the Veteran first reported mental health care occurred 15 years after he had been discharged from active duty and related to intense situational factors.  When asked if it was at least as likely as not that the Veteran's currently diagnosed depression (or any other diagnosed psychiatric disorder) is secondary to or aggravated by his service-connected low back disability, the examiner responded that the Veteran's depression and stresses were related to a multitude of marital, job, financial, etc. situational factors and not specifically related to any one factor.   As the examiner failed to provide an opinion as to whether or not the Veteran's psychiatric disorder was proximately due to or aggravated by his low back disability, the matter was remanded in November 2015 to obtain a medical opinion as to whether the Veteran's psychiatric disorder was proximately due to or aggravated by his low back disability.  

In a December 2015 VA opinion, the examiner found that it was less likely as not (less than 50/50 probability) that the Veteran's psychiatric disorder was caused or aggravated by his service-connected low back and neck disabilities.  In a February 2016 addendum opinion, the examiner included the following rationale in support of this opinion:

"1. This individual had no mental health history before he entered the military.
2. This [V]eteran served in the military from 4/1990 until his honorable discharge in 3/1992.
3. This [V]eteran was found to have no active duty military mental health history at all.  Additionally, he stated and reiterated that he was not deployed to any combat zone during his military service.
4. The first evidence of mental health services for this [V]eteran was in 2007 at the Waco VAMC.  This was approximately 15 years after he was discharged.
5. In 2015, this [V]eteran was then diagnosed by this examiner as an Unspecified Depressive Disorder during his C&P interview.  My rationale for this diagnosis was based upon his 2015 reported life stressors, as shared by this veteran in his clinical interview and taken from his medical records.  The origin of these life stressors is felt to be a multitude of [ ] marital, job, financial, and other related situational factors and was not related to his military service from 1990 to 1992."

The examiner also opined that the Veteran's unspecified depressive disorder diagnosis was less likely as not caused by, initiated from, and/or exacerbated during his military service and/or experiences.  The examiner reasoned that the current stressors manifested within the past year.  

After finding that this opinion did not address significant positive evidence contained in the claims file, the Board remanded the claim in May 2016 for an additional medical opinion.  Specifically, the opinion did not address a February 2010 VA medical opinion which noted that the Veteran's depression was related to "situational factors, specifically low back pain" and job problems.  Also, an August 2011 VA treatment record shows diagnoses of major depressive disorder, mild to moderate; R/O (rule out) dysthymic disorder; generalized anxiety disorder; and pain disorder with physical and psychological factors.  

VA Psychology Notes dated in January and May 2016 included such diagnoses as depression, unspecified and anxiety reaction per problems list.   

In October 2016, a VA examiner summarized the findings of the February 2010 VA medical opinion, the February 2010 VA examination, and the August 2011 VA Psychology Consult, as well the medical records in VBMS and opined that the Veteran's psychiatric disorder was less likely as not caused or aggravated by his service-connected low back and neck disabilities.  Unfortunately, the examiner did not provide any rationale for this opinion.

After considering the totality of the evidence, the Board finds that, when resolving the benefit of the doubt in favor of the Veteran, service connection for a psychiatric disorder, namely depression and anxiety, is warranted.

The Veteran has primarily asserted that his depression and anxiety are secondary to his service-connected low back disability.  Given the lack of any findings of psychiatric problems  in service as well as for many years after the Veteran's separation from service, and the multiple VA examiners' opinions finding that the Veteran's current psychiatric disorder was not incurred in or caused by service, there is no basis for awarding service connection on a direct basis.  However, in considering VA treatment records, the Veteran's own statements and testimony, as well as February 2010 VA examiner's opinion acknowledging low back pain as a situational factor related to depression and the February 2015 VA opinion indicating that the Veteran's depression was not due to just one factor, but rather a number of factors along with the December 2015, February 2016, and October 2016 opinions, what emerges is positive and negative evidence that is in relative equipoise as to whether the Veteran's back disability caused or contributed to the onset of his depression and anxiety.  Thus, with application of the benefit-of-the-doubt doctrine, service connection for the acquired psychiatric disorder, such as depression and anxiety, as secondary to the service-connected back disability, is warranted.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. Vet. App. §§ 3.102, 3.310(a) and (b).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1995) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to service connection, nor is "definite" or "obvious" etiology).





ORDER

Service connection for an acquired psychiatric disorder, including depression and anxiety, is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary with respect to the remaining issues on appeal to ensure that due process is followed and that there is a complete record upon which to decide such claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board acknowledges that several medical opinions have been obtained regarding a possible link between the Veteran's sleep apnea his service-connected fracture of the nose.  Specifically, February 2005, February 2010, February 2015, and November 2015 VA examiners all found that the Veteran's sleep apnea is not related to his service-connected fracture of the nose.  Additionally, in a July 2016 opinion, the examiner indicated that the Veteran's sleep apnea was not related to the Veteran's reports of snoring in service and was not aggravated by his nose fracture.  

However, in July 2016 correspondence, the Veteran alleged that it could be either sinusitis or septal deviation that caused his sleep apnea.  He also indicated that his sleep apnea could be from getting hit in the neck in December 1979 and/or his service-connected neck disability.

In light of the Veteran's recent contentions and currently no opinion has been obtained regarding whether or not the Veteran's sleep apnea is related to his in-service injury in December 1979 or caused or aggravated by his service-connected neck and sinusitis disabilities, an additional medical opinion is needed regarding this issue. 

Additionally, a review of the record shows that the Veteran has been receiving ongoing treatment through the Central Texas VA Medical Center.  Given the need to remand for addendum opinions, any outstanding VA medical records dated after June 7, 2016 (the date of the most recent VA treatment record associated with the electronic record) should be obtained for consideration in the Veteran's appeal. 

Finally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his claimed sleep apnea.  Thereafter, all identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his claimed sleep apnea.  After securing any necessary authorization from him, obtain all identified treatment records, to include all outstanding VA treatment records (to include those from the Waco facility) dated from June 7, 2016 to the present.  All reasonable attempts should be made to obtain any identified records. 

For private records, after obtaining any necessary authorization from the Veteran, make at least two (2) attempts to obtain records from any identified sources. If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, if any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159 (e).

2. Thereafter, return the claims file to the VA examiner who conducted the Veteran's February 2015 VA sleep apnea examination and subsequent opinions in November 2015 and June 2016.  The electronic claims file and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims file and the Remand have been reviewed.  If the February 2015 VA sleep apnea examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinions.  

After reviewing the record, the examiner should opine:

a) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current sleep apnea (if any) began during service, is due to an in-service injury in December 1979 when he was hit in the neck, or is otherwise etiologically related to active duty service?

b) Is it at least as likely as not (a 50 percent probability or greater) that the Veteran's current sleep (if any) is caused or aggravated (permanently worsened beyond the natural course) by his service-connected disabilities, specifically including his neck disability, sinusitis, and any residuals of the in-service nose fracture?
c)  The examiner should clarify whether or not the Veteran has a deviated septum that is part and parcel to service-connected sinusitis and in-service nose fracture and if so, whether it at least as likely as not (a 50 percent probability or greater) that the Veteran's current sleep (if any) is caused or aggravated (permanently worsened beyond the natural course) by any identified deviated septum.  

The examiner should provide a complete rationale in support of any opinions proffered, and should reconcile his or her opinion with the other medical evidence of record.  If the examiner is unable to provide any requested opinion, he or she must explain why such an opinion is not possible

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


